

115 HR 5375 IH: To require the Secretary of the Treasury to submit to Congress a comprehensive customer service strategy for the Internal Revenue Service.
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5375IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Reed (for himself, Mr. Kelly of Pennsylvania, and Mr. Bishop of Michigan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Secretary of the Treasury to submit to Congress a comprehensive customer service strategy for the Internal Revenue Service. 
1.Comprehensive customer service strategyNot later than the date which is 1 year after the date of the enactment of this Act, the Secretary of the Treasury, after consultation with the National Taxpayer Advocate, shall submit to Congress a written comprehensive customer service strategy for the Internal Revenue Service. Such strategy shall include— (1)a plan to provide assistance to taxpayers that is designed to meet reasonable taxpayer expectations and is in conformity with best practices of customer service provided in the private sector, including online services, telephone call back services, and training of employees providing customer services, 
(2)a thorough assessment of the services that the Internal Revenue Service can offer as self-service options, (3)proposals to protect taxpayer identity and to reduce taxpayer identity theft, 
(4)proposals to improve Internal Revenue Service customer service in the short term (the current and following fiscal year), medium term (approximately 3 to 5 fiscal years), and long term (approximately 10 fiscal years), and (5)identified metrics and benchmarks for quantitatively measuring the progress of the Internal Revenue Service in meeting each element of such strategy. 
